426 F.2d 298
UNITED STATES of America, Plaintiff-Appellee,v.Robert Alvin ADKINS, Defendant-Appellant.
No. 28804 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
May 28, 1970.

James A. Robbins, Rome, Ga. (Ct. Apptd.), for appellant.
John W. Stokes, Jr., U. S. Atty., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Appellant was convicted of violating Title 50 App., U.S.C.A. § 462, possession of a selective service registration certificate (draft card), which had not been issued to him, with the intent that it be used for false identification.1 The sole assignment of error is that certain inculpatory statements made by appellant to a special agent of the Federal Bureau of Investigation were involuntarily made. This question involves alleged coercion as well as a violation of the Fifth and Sixth Amendment rights due appellant under Miranda v. Arizona, 1966, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694.


2
The district court did not err in admitting the statements. The evidence as to claimed coercion is such as not to require a contrary ruling, and the Miranda claim is frivolous. There are no facts whatever to support appellant's contention that his Miranda rights were violated.


3
Affirmed.



Notes:


1
 We dispose of this case on the briefs and record, without oral agument, as provided by our Local Rule 18